IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,174-01


                      EX PARTE ANTHONY SATTERWHITE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 07CR2647-B IN THE 117TH DISTRICT COURT
                             FROM NUECES COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to aggravated assault

in exchange for deferred adjudication community supervision. He was later adjudicated guilty and

sentenced to fifteen years’ imprisonment. The Thirteenth Court of Appeals dismissed his appeal

pursuant to a motion filed by Applicant by and through his attorney. Satterwhite v. State, No. 13-12-

00494-CR (Tex. App. – Corpus Christi - Edinburg, May 9th, 2013).

        Applicant contends that his appellate counsel rendered ineffective assistance because

appellate counsel did not communicate adequately with Applicant regarding the appeal. Applicant
                                                                                                    2

alleges that appellate counsel told Applicant that he was pursuing a motion to reconsider the

adjudication and get Applicant’s community supervision reinstated. Applicant alleges that the last

time he met with appellate counsel, counsel gave him some papers to sign, which Applicant believed

pertained to the motion to reconsider. Applicant alleges that he has not heard from appellate counsel

since signing those papers, despite having written to appellate counsel to inquire about the status of

his appeal.

       Applicant has alleged facts that, if true, might entitle him to relief. Smith v. Robbins, 528
U.S. 259, 285-86 (2000); Strickland v. Washington, 466 U.S. 668 (1984). In these circumstances,

additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim.

App. 1960), the trial court is the appropriate forum for findings of fact. The trial court shall order

appellate counsel to respond to Applicant’s claim of ineffective assistance of counsel. Specifically,

appellate counsel shall state what advice he gave to Applicant with respect to the direct appeal.

Appellate counsel shall state whether he told Applicant that he would file a motion to reconsider and

try to get Applicant’s community supervision reinstated. Appellate counsel shall state when and for

what reason(s) Applicant decided to abandon the appeal, and shall state whether he obtained

Applicant’s approval before filing the motion to dismiss the appeal. The trial court may use any

means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s appellate counsel was deficient and, if so, whether counsel’s deficient
                                                                                                      3

performance prejudiced Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: October 15, 2014
Do not publish